        Case 2:20-cv-02794-SHM-tmp Document 2 Filed 11/02/20 Page 1 of 1                                      PageID 113
AO 458 (Rev. 01/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                   Western District
                                                  __________        of Tennessee
                                                             District  of __________


      FEDEX CORPORATION and SUBSIDIARIES                          )
                             Plaintiff                            )
                                v.                                )     Case No.
             UNITED STATES OF AMERICA                             )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am authorized to practice in this court, and I appear in this case as counsel for:

         FEDEX CORPORATION and SUBSIDIARIES                                                                                  .


Date:                                                                                    s/Cameron C. Reilly
                                                                                           Attorney’s signature

                                                                             Cameron C. Reilly, Illinois Bar No. 6321364
                                                                                       Printed name and bar number
                                                                                       Baker & McKenzie LLP
                                                                                   300 E Randolph St., Suite 5000
                                                                                         Chicago, IL 60601

                                                                                                  Address

                                                                                cameron.reilly@bakermckenzie.com
                                                                                             E-mail address

                                                                                            (312) 861-8000
                                                                                            Telephone number

                                                                                            (312) 861-2899
                                                                                                 FAX number

           Print                         Save As...                                                                  Reset
